Upon consideration of the application for extraordinary relief, filed January 2, 1976, in the above matter, it is ordered:
(1) That the Professional Conduct Board is directed to sever the charges presently pending against M. Jerome Diamond from those presently pending against Theodore R. Barnett and Robert I. Tepper, to declare a mistrial with respect to the charges against said Diamond, and to continue the hearing with respect to said charges against M. Jerome Diamond until such time as the proceedings against said Barnett and Tepper become matters of public record or are otherwise disposed of.
• (2) If said charges against Barnett and Tepper become matters of public record, pursuant to Rule XX of the Permanent Rules for Pro*610fessional Conduct Board, the Board shall forthwith proceed with public hearing of the charges against Diamond, as requested by him, or, with his consent, to determine the matter upon the record heretofore made.
(3) If said charges against Barnett and Tepper are disposed of without becoming matters of public record, the Board shall thereupon proceed to public hearing of the charges against said Diamond, as requested by him, without use of the present record.